Citation Nr: 1638183	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  13-24 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a low back disorder.

2. Entitlement to service connection for a left knee disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1973 to August 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina. In this regard, a September 2011 rating decision initially denied service connection for the Veteran's claimed disorders and, in November 2011, he requested reconsideration of such decision, which was accomplished in the March 2012 rating decision. Thereafter, the Veteran perfected an appeal of such decision.

In June 2015 the Board remanded the issues for further development. A review of the claims folder reflects that the RO has complied with the June 2015 remand instructions by obtaining VA medical opinions in August 2015 and issuing a supplemental statement of the case (SSOC). 


FINDINGS OF FACT

1. The competent credible medical evidence is against a finding that the Veteran's current low back disorder is due to active service.

2. The competent credible medical evidence is against a finding that the Veteran's current left knee disorder is due to active service.


CONCLUSIONS OF LAW

1. The criteria for service connection for low back disorder have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2015).

2. The criteria for service connection for left knee disorder have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). Notice was provided in January 2011. 

VA has a duty to assist the Veteran in the development of the claims. The claims file includes medical records, and the statements of the Veteran in support of his claims. The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain. 

A VA examination was obtained in August 2015. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the Veteran has been afforded an adequate VA examination. The report includes a clinical examination and the Veteran's reported symptoms. The report provides findings relevant to the criteria for rating the disability at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012). Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim. Essentially, all available evidence that could substantiate the claims has been obtained.

Legal criteria

Service connection 

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498   (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154 (a).

Analysis

The Board has reviewed all of the evidence in the claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.


Low Back

An essential element of a claim for service connection is evidence of a current disability. An August 2015 VA medical examination reflects the Veteran has been diagnosed with degenerative joint disease of the lumbar spine and lumbar disc disease. Based on the medical evidence provided, the Board finds that the Veteran has met an essential element of having a disability for VA purposes.

A second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease. Here, the Veteran contends that during active service he sustained an injury to his back.  The claims folder reflects that while on active duty, the Veteran complained of, and was treated for back pain. (See March 1974, February 1975, January 1976, and April 1976 Chronological Record of Medical Care). The Board finds that based on the above evidence, the Veteran's assertions are consistent with the circumstances of the Veteran's service. 38 U.S.C.A. § 1154 (a) (West 2014). As such, the Board finds that an element of a service connection claim, injury in service, has been met.

Generally, a third element for service connection is competent credible evidence of a nexus between the current disability and the in-service disease or injury, or, in some cases, continuity of symptoms. In the August 2015 VA medical examination, the examiner opined that the Veteran's low back disorder is less likely than not incurred in or caused by the claimed in-service injury, event of illness. The examiner explained that after a review of the claims folder, to include the private medical records, the Veteran's current low back disorder had its onset in 1994. The examiner further noted that the Veteran's low back condition had its onset after an acute injury the Veteran experienced during a volleyball game post-service. 

While the Veteran has asserted that he has experienced low back pain since service, the contemporaneous medical records are more probative than the Veteran's inconsistent statements. The Board notes that the Veteran filed for a claim in regard to the residuals of a broken nose he experienced in service. (See February 1980 Veteran's Application for Compensation and Pension). However, the Veteran made no assertion within the claim or during a subsequent medical examination about low back pain. The Board finds that if the Veteran had been experiencing continuous back pain since service, it would be reasonable for him to indicate so during his 1980 claim or the subsequent February 1980 VA examination. The Board notes that the February 1980 VA examination reflects the Veteran with a scar on his left clavicle that predated his military service. Importantly, the February 1980 VA examination is silent as to low back or left knee pain. 

Additionally, the Veteran August 1977 Report of Medical Examination for separation reflects the Veteran with a normal spine. Taking into consideration the Veteran's STR's, to include his separation examination, private medical records, the August 2015 and February 1980 VA examinations,  and his claims of having low back pain continuously since service, the Board finds the Veteran's statements in regards to the onset of his current low back pain less than credible. See Cartright v. Derwinski, 2 Vet. App.24, 25 (1991) (finding that, while the Board may not ignore a Veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits, personal interest may affect the credibility of the evidence); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the testimony).  

In the present claim, there is no probative clinical opinion which supports a causal relationship between the Veteran's low back disorder and active service. Furthermore, there is no credible evidence of continuity of symptoms. Thus, service connection is not warranted.

Lastly, the claims folder does not reflect that the Veteran's low back disorder manifested to a compensable degree within one year from him separating from active service. Thus, presumptive service connection for a chronic disease (arthritis) is not warranted here. 38 C.F.R. § 3.307, 3.309.

The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability. Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of degenerative joint diseases of the spine for VA purposes. The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2014), and 38 C.F.R. § 3.102 (2015), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Left knee 

An essential element of a claim for service connection is evidence of a current disability. An August 2015 VA medical examination reflects the Veteran has been diagnosed with left knee joint osteoarthritis. Based on the medical evidence provided, the Board finds that the Veteran has met an essential element of having a disability for VA purposes.

A second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease. Here, the Veteran contends that during active service he sustained an injury to his left knee.  The claims folder reflects that while on active duty, the Veteran complained of, and was treated for left knee pain. (See February 1975 and July 1975 Chronological Record of Medical Care). The Board finds that based on the above evidence, the Veteran's assertions are consistent with the circumstances of the Veteran's service. 38 U.S.C.A. § 1154 (a) (West 2014). As such, the Board finds that an element of a service connection claim, injury in service, has been met.

Generally, a third element for service connection is competent credible evidence of a nexus between the current disability and the in-service disease or injury, or, in some cases, continuity of symptoms. In the August 2015 VA medical examination, the examiner opined that the Veteran's left knee disorder is less likely than not incurred in or caused by the claimed in-service injury, event of illness. The examiner explained that after a review of the claims folder, to include the private medical records, the Veteran's current left knee disorder had its onset in 2004, following a 3 week hunting trip. The examiner explained that the absence of degenerative joint disease in 2004 suggest an absence of such chronic disease since military discharge. The examiner further noted that the Veteran's December 2011 x-ray of the left knee which reflects degenerative joint disorder is consistent with the injuries the Veteran experienced in 2004 and 2008. The examiner noted that if the Veteran's left knee condition existed in the 1970s the onset of degenerative joint disorder would occur as early the 1980s. 

As explained above, the Board notes that the Veteran filed for a claim in regard to the residuals of a broken nose he experienced in service. (See February 1980 Veteran's Application for Compensation and Pension). However, the Veteran made no assertion within the claim or during a subsequent medical examination about left knee pain. The Board finds that if the Veteran had left knee pain since service, it would be reasonable for him to indicate so during his 1980 claim or the subsequent February 1980 VA examination. The Board notes that the February 1980 VA examination reflects the Veteran with a scar on his left clavicle that predated his military service. Importantly, the February 1980 VA examination is silent as to low back or left knee pain.

Additionally, the Veteran August 1977 Report of Medical Examination for separation reflects the Veteran with normal lower extremities. Taking into consideration the Veteran's STR's, to include his separation examination, private medical records, and the August 2015 and February 1980 VA examinations, the Board finds the Veteran's statements in regards to the onset of his current left knee disorder less than credible. See Cartright v. Derwinski, 2 Vet. App.24, 25 (1991) (finding that, while the Board may not ignore a Veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits, personal interest may affect the credibility of the evidence); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the testimony).  

In the present claim, there is no probative clinical opinion which supports a causal relationship between the Veteran's left knee disorder and active service. Furthermore, there is no credible evidence of continuity of symptoms. Thus, service connection is not warranted.

Lastly, the claims folder does not reflect that the Veteran's left knee disorder manifested to a compensable degree within one year from him separating from active service. Thus, presumptive service connection for a chronic disease (arthritis) is not warranted here. 38 C.F.R. § 3.307, 3.309.

The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability. Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of degenerative arthritis of the knee for VA purposes. The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2014), and 38 C.F.R. § 3.102 (2015), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

Entitlement to service connection for a low back disorder is denied.

Entitlement to service connection for a left knee disorder is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


